EXHIBIT 10.1

 

Execution Version

 

EMPLOYMENT
AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement"), is dated as of the 9th day of
July 2020, by and between Teligent, Inc., having an address at 105 Lincoln
Avenue, Buena, New Jersey 08310 (the “Company”) and Philip K. Yachmetz, having
an address at 6 Timberline Lane, Oakland, New Jersey 07436 (the “Executive”).
The Company and the Executive are collectively referred to hereinafter as the
“Parties”.

 

RECITALS:

 

WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein, and Executive is willing to accept such
employment of the terms and conditions; and

 

WHEREAS, by virtue of such employment, Executive will have access to Proprietary
Information of the Company and its subsidiaries and affiliates (the “Teligent
Companies”); and

 

WHEREAS, Executive acknowledges and agrees that the Teligent Companies have a
reasonable, necessary and legitimate business interest in protecting their
Proprietary Information, client accounts, relationships with prospective
clients, goodwill and ongoing business, and that the terms and conditions set
forth are reasonable and, necessary in order to protect these legitimate
business interests.

 

NOW THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are conclusively acknowledged, the Parties,
intending to become legally bound, agree as follows:

 

AGREEMENT

 

1.DEFINITIONS

 

1.1. Specific Definitions. Capitalized terms not defined elsewhere herein shall
have the following meanings ascribed to them:

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company, or a governmental entity (or any department, agency,
or political subdivision thereof).

 



 

 

 

2.POSITION, RESPONSIBILITIES AND TERM

 

2.1. Executive’s Position. On the terms and subject to the conditions set forth
in this Agreement, the Company shall employ Executive to serve as an officer of
the Company and as Chief Legal Officer and Corporate Secretary of the Company.
The Executive shall report directly to the Company’s Chief Executive Officer and
shall perform such services in the Company’s offices in Buena and Metro Park,
New Jersey or such other location or locations as the Executive and the Board of
Directors (the “Board”) shall agree; provided, however, that Executive will be
required to travel from time to time for business purposes.

 

2.2. Executive’s Responsibilities. The Executive shall perform all duties
customarily attendant to the position and shall perform such services and duties
commensurate with such position as may from time to time be reasonably
prescribed by the Board.

 

2.3. No Conflicts of Interest. Executive further agrees that throughout the
period of his employment hereunder, he will not perform any activities or
services, or accept such other employment which would be inconsistent with this
Agreement, the employment relationship between the Parties, or would interfere
with or present a conflict of interest concerning Executive's employment with
the Company; provided, that Executive shall be permitted to serve on the boards
of directors of such other companies as the Board shall approve in writing and
that Executive may make personal investments and may act as a director and
engage in other activities for any charitable, educational, or other nonprofit
institution, as long as such investments and activities do not materially
interfere with the performance of Executive’s duties hereunder. Executive agrees
to adhere to and comply with any and all business practices and requirements of
ethical conduct set forth in writing from time to time by the Company in its
employee manual or similar publication.

 

2.4. Term. This Agreement shall become effective on July 16, 2020 (the
“Effective Date”) and will govern Executive's employment by the Company until
that employment ceases (such period of Executive's employment is herein referred
to as the “Term”).

 

3.ACCEPTANCE

 

Executive hereby accepts such employment and agrees that throughout the Term,
Executive will devote his full business time, attention, knowledge and skills
faithfully, diligently and to the best of his ability, in the furtherance of the
business of the Teligent Companies.

 



 

 

 

4.COMPENSATION

 

4.1. Base Salary. The Executive shall receive an initial annual salary of Three
Hundred and Forty Thousand ($340,000) Dollars (the “Base Salary”) paid in
accordance with the Company's payroll practices, as in effect from time to time.
The Base Salary shall be reviewed on an annual basis by the Company.

 

4.2. Benefits. In addition to such compensation, Executive shall be entitled to
the benefits which are afforded generally, from time to time to similarly
situated executive employees of the Teligent Companies. Notwithstanding the
foregoing, nothing contained in this Agreement shall require the Teligent
Companies to establish, maintain or continue any of the group benefits plans
already in existence or hereafter adopted for the employees of the Teligent
Companies, or restrict the right of the Teligent Companies to amend, modify or
terminate such group benefit plans in a manner which does not discriminate
against Executive as compared to other executive employees of Teligent
Companies.

 

4.3. Paid Time Off. Executive shall be entitled to 20 business days of paid time
off (consisting of vacation and personal days), and shall be entitled to sick
days and holidays as are provided in general to similarly situated employees of
the Teligent Companies, in accordance with usual practices and procedures. Paid
time off shall stop accruing once Executive has accumulated and not used the
number of days to which he is entitled to in a year.

 

4.4.Annual Performance Bonuses.

 

(a)  The Executive shall be eligible to receive an annual performance bonus (the
“Annual Bonus”) for each calendar year during the Term (each a “Fiscal Year”),
which shall be paid in cash not later than 75 days after the end of such Fiscal
Year; provided, however, that the Executive must be employed by the Company on
December 31 of a Fiscal Year in order to be eligible for an Annual Bonus under
this Section 4.4 for such Fiscal Year.

 

(b)  The Executive's target Annual Bonus will be 45% of Executive’s Base Salary
then in effect for each Fiscal Year (the “Target Bonus”), but the actual bonus
may range annually from 0% to 60% of Executive’s Base Salary depending on
performance. The Annual Bonus with respect to the 2020 Fiscal Year shall be
pro-rated to 50% based on the partial year of employment. The actual amount of
the Annual Bonus, if any, will be determined by the Board or the Compensation
Committee of the Board (the “Committee”), in their sole discretion, with
reference to the Executive's and the Company’s fulfillment of performance goals
established by the Committee with respect to the applicable Fiscal Year,
provided, however with respect to the 2020 Fiscal Year the actual amount of the
Annual Bonus shall be calculated using a factor no less than that used to
calculate the Annual Bonus of similarly situated executive employees of the
Teligent Companies.

 



 

 

 

(c)  Sign-On Cash Bonus: The Executive shall receive a one-time cash sign on
bonus of Twenty Five Thousand ($25,000) Dollars 90 days after the Effective
Date.

 

4.5. Grants of Equity Awards.

 

(a)     Awards. As soon as practicable following the Effective Date of this
Agreement and subject to the approval of the Board, Executive will receive the
following equity grants: (i) $55,000 of restricted stock units (the number of
units will be calculated by dividing $55,000 by the fair market value of the
Company’s Common Stock on the grant date) (the “RSU Award”); and (ii) options to
purchase shares of the Common Stock having a grant date value of $85,000 (the
exercise price shall be equal to the fair market value of the Company’s Common
Stock on the grant date) (the “Option”). In addition, the Executive will be
eligible for annual refresh and other equity awards at the Board’s discretion
generally in line with those afforded, from time to time, to similarly situated
executive employees of the Teligent Companies. The RSU Award and the Option are
intended to qualify as an “inducement grant” under the rules of the Nasdaq Stock
Market. The RSU Award and the Option shall be subject to the terms of award
agreements in forms to be provided by the Company.

 

(b)    Vesting. Except as otherwise set forth in Section 8 hereof, the RSU Award
and the Option (together, the “Awards”) shall vest subject to the Executive’s
continued employment with the Company over a period of three years as follows:
(a) one-third of the shares subject to such Awards shall vest on the first
anniversary of the Effective Date, (b) one-third of the shares subject to such
Awards shall vest on the second anniversary of the Effective Date and
(iii) one-third of the shares subject to such Awards shall vest on the third
anniversary of the Effective Date.

 

(c)    Accelerated Vesting. Notwithstanding the foregoing, immediately prior to
a Change in Control (as defined in the award agreements), any portion of the
Awards that is not vested will become vested on the Change in Control provided
the Executive remains in continuous service with the Company through the
consummation of that Change in Control.

 

5.EXPENSES

 

The Company shall reimburse Executive, in accordance with Company policy, for
all expenses reasonably and properly incurred by Executive in connection with
the performance of Executive's duties hereunder and the conduct of the business
of the Company, upon the submission to the Company (or its designee) of
appropriate vouchers therefor. Company shall also reimburse Executive for all
fees and expenses associated with maintaining Executive’s licenses, membership
in a reasonable number of professional or Bar Associations selected by Executive
or associated with attendance at a reasonable number of professional continuing
legal education and/or legal or industry conferences, or seminars selected by
Executive.

 



 

 

 

6.CONFIDENTIAL INFORMATION AND PROPERTY

 

6.1. Confidentiality. The Executive recognizes and acknowledges that the
Proprietary Information (as defined below) is a valuable, special and unique
asset of the business of the Teligent Companies. As a result, both during the
Term and thereafter, the Executive will not, without the prior written consent
of the Company, for any reason divulge to any third-party or use for his own
benefit, or for any purpose other than the exclusive benefit of the Teligent
Companies, any Proprietary Information. Notwithstanding the foregoing, if the
Executive is compelled to disclose Proprietary Information by court order or
other legal or regulatory process, to the extent permitted by applicable law, he
shall promptly so notify the Company so that it may seek a protective order or
other assurance that confidential treatment of such Proprietary Information
shall be afforded, and the Executive shall reasonably cooperate with the
Teligent Companies in connection therewith. If the Executive is so obligated by
court order or other legal process to disclose Proprietary Information it will
disclose only the minimum amount of such Proprietary Information as is necessary
for the Executive to comply with such court order or other legal process.

 

6.2. Property of the Company.

 

(a) Proprietary Information. All right, title and interest in and to Proprietary
Information will be and remain the sole and exclusive property of the Teligent
Companies. The Executive will not remove from the offices or premises of the
Teligent Companies any documents, records, notebooks, files, correspondence,
reports, memoranda or similar materials of or containing Proprietary
Information, or other materials or property of any kind belonging to the
Teligent Companies unless necessary or appropriate in the performance of his
duties to the Teligent Companies. If the Executive removes such materials or
property in the performance of his duties, he will return such materials or
property promptly after the removal has served its purpose. The Executive will
not make, retain, remove and/or distribute any copies of any such materials or
property, or divulge to any third person the nature of and/or contents of such
materials or property, except to the extent necessary to satisfy contractual
obligations of the Teligent Companies or to perform his duties on behalf of the
Teligent Companies. Upon termination of the Executive's employment with the
Company, he will leave with the Teligent Companies or promptly return to the
Teligent Companies all originals and copies of such materials or property then
in his possession.

 

(b) Intellectual Property. The Executive agrees that all the Intellectual
Property (as defined below) will be considered “works made for hire” as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Teligent Companies. To the extent that any of the
Intellectual Property may not by law be considered a work made for hire, or to
the extent that, notwithstanding the foregoing, the Executive retains any
interest in the Intellectual Property, the Executive hereby irrevocably assigns
and transfers to the Teligent Companies any and all right, title, or interest
that the Executive may now or in the future have in the Intellectual Property
under patent, copyright, trade secret, trademark or other law, in perpetuity or
for the longest period otherwise permitted by law, without the necessity of
further consideration. The Teligent Companies will be entitled to obtain and
hold in its own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such Intellectual Property. The
Executive further agrees to execute any and all documents and provide any
further cooperation or assistance reasonably required by the Company, at the
Company's expense, to perfect, maintain or otherwise protect its rights in the
Intellectual Property. If the Teligent Companies, as applicable, are unable
after reasonable efforts to secure the Executive's signature, cooperation or
assistance in accordance with the preceding sentence, whether because of the
Executive's incapacity or any other reason whatsoever, the Executive hereby
designates and appoints the Company, the appropriate affiliate, or their
respective designee as the Executive's agent and attorney-in-fact, to act on his
behalf, to execute and file documents and to do all other lawfully permitted
acts necessary or desirable to perfect, maintain or otherwise protect the
Teligent Companies' rights in the Intellectual Property. The Executive
acknowledges and agrees that such appointment is coupled with an interest and is
therefore irrevocable.

 



 

 

 

For purposes of this Agreement, “Intellectual Property” means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or
(i) similar intangible personal property which have been or are developed or
created in whole or in part by the Executive (1) at any time and at any place
while the Executive is employed by Company and which, in the case of any or all
of the foregoing, are related to and used in connection with the business of the
Teligent Companies, or (2) as a result of tasks assigned to the Executive by the
Teligent Companies.

 

For purposes of this Agreement, “Proprietary Information” means any and all
proprietary information developed or acquired by the Teligent Companies that has
not been specifically authorized to be disclosed. Such Proprietary Information
shall include, but shall not be limited to, the following items and information
relating to the following items: (a) all intellectual property and confidential
or proprietary knowledge, information or rights of the Company (including,
without limitation, the Intellectual Property, trade secrets, books and records,
know-how, inventions, discoveries, processes and systems, as well as any data
and records pertaining thereto), (b) computer codes and instructions, processing
systems and techniques, inputs and outputs (regardless of the media on which
stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distribution methods, (f) marketing data,
methods, plans and efforts, (g) the identities of actual and prospective
customers and suppliers, (h) the terms of contracts and agreements with, the
needs and requirements of, and the Teligent Companies' course of dealing with,
actual or prospective customers and suppliers, (i) personnel information,
(i) customer and vendor credit information, and (k) information received from
third parties subject to obligations of non-disclosure or non-use. Failure by
the Teligent Companies to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information.

 



 

 

 

7.NON-SOLICITATION, NON-COMPETITION

 

Executive agrees that (a) during the Term and for six (6) months following the
end of the Term, executive will not, directly or indirectly, on behalf of
himself of any Person own any interest in, operate, join, control or participate
as a partner, shareholder, member, director, manager, officer, or agent of,
enter into the employment of, act as a consultant to, or perform any services
for any entity that is in competition with the Company; or (b) during the Term
and for twelve (12) months following the end of the Term, Executive will not,
directly or indirectly, on behalf of himself or any Person (i) solicit business
from any Person, or interfere with any relationship of the Company with any
Person, which is then, or was during the twelve month period preceding such
prohibited activity, a client of the Company, or (ii) solicit the employment of,
or hire, any employee of the Company or otherwise induce any such employee to
leave the Company's employment or to breach an employment agreement therewith.

 

8.TERMINATION

 

Either party may terminate the Executive's employment at any time for any
reason, provided that the Executive shall provide thirty (30) days advance
written notice of any resignation by the Executive. Upon cessation of his
employment with the Company, the Executive will be entitled only to such
compensation and benefits as described in this Section 8.

 

8.1. Termination by the Company Without Cause. In the event the Company
terminates the Executive’s employment without Cause (and other than due to his
death or Disability), the Company shall pay Executive (i) his unpaid Base Salary
through the effective date of termination, (ii) any earned Annual Bonus for the
prior Fiscal Year which is unpaid at the time of termination and (iii) any
business expenses remaining unpaid on the effective date of the termination for
which Executive is entitled to be reimbursed under Section 5 of this Agreement
(the “Accrued Obligations”). In addition, and subject to Executive’s execution
of the Release as described in Section 8.4, the Company shall (i) pay Executive
an amount per month equal to one-twelfth of his then adjusted Base Salary for
the period commencing on the date following the date of termination and ending
on the date which is six (6) months following the effective date of termination;
(ii) pay Executive an amount equal to a pro-rata portion of the Annual Bonus
that would otherwise have been payable to Executive for the Fiscal Year in which
the termination occurs, determined in the same manner and payable at the first
practicable payroll date following the date the Release is effective, with such
pro-rata portion to be determined based on the number of months (and any
fraction thereof) Executive is employed during the Fiscal Year in which
termination occurs, relative to 12 months; (iii) pay or reimburse Executive for
COBRA premiums for six (6) months following termination or such earlier date
Executive becomes covered under the employee benefit plans of a subsequent
employer; and (iv) to the extent then unvested, cause to become vested a
pro-rata portion of the Awards equal to the quotient of the number of full
months that have transpired between the Effective Date and date of termination,
divided by 36. All obligations described clauses (i) through (iii) in this
Section 8.1 shall immediately terminate upon a court of competent jurisdiction’s
determination that Executive has breached the provisions of Section 6 or 7
hereof.

 



 

 

 

For the purpose of this Agreement, “Cause” shall mean (i) commission of a
willful and material act of dishonesty in the course of Executive's duties
hereunder, (ii) conviction by a court of competent jurisdiction of a crime
constituting a felony or conviction in respect of any act involving fraud,
dishonesty or moral turpitude, (iii) Executive's performance under the influence
of controlled substances, or continued habitual intoxication, during working
hours, after the Company shall have provided written notice to Executive and
given Executive 30 days within which to commence rehabilitation with respect
thereto, and Executive shall have failed to commence such rehabilitation or
continued to perform under the influence after such rehabilitation,
(iv) frequent or extended, and unjustifiable (not as a result of incapacity or
disability) absenteeism which shall not have been cured within 30 days after the
Company shall have advised Executive in writing of its intention to terminate
Executive's employment in accordance with the provisions of this Section 8.1, in
the event such condition shall not have been cured, (v) Executive's personal,
willful and continuing misconduct or refusal to perform duties and
responsibilities described in Section 2 above, or to carry out directives of the
Board which, if capable of being cured, shall not have been cured within 60 days
after the Company shall have advised Executive in writing of its intention to
terminate Executive's employment in accordance with the provision of this
Section 8.1 or (vi) material non-compliance with the terms of this Agreement,
including but not limited to any breach of Section 6 or Section 7 of this
Agreement.

 

8.2. Other Terminations. If the Executive’s employment with the Company is
terminated (a) by the Company for Cause, (b) as a result of the Executive's
death, (c) as a result of the Executive's Disability, or (d) as a result of
Executive’s resignation for any reason, then the Company's obligation to the
Executive will be limited solely to the payment of the Accrued Obligations. All
compensation and benefits will cease at the time of such termination and, except
as otherwise required by applicable law, the Company will have no further
liability or obligation by reason of such termination. The foregoing will not be
construed to limit the Executive’s right to payment or reimbursement for claims
incurred prior to the date of such termination under any insurance contract
funding an employee benefit plan, policy or arrangement of the Company in
accordance with the terms of such insurance contract.

 

For the purpose of this Agreement, a “Disability” shall be deemed to have
occurred (i) when Executive has become eligible for disability benefits under
the Company's long-term group disability policy, if any, or, if no policy is
then in effect, (ii) when such incapacity or disability shall have existed for
either (A) one continuous period of six months or (B) a total of seven months
out of any twelve consecutive months.

 



 

 

 

 

8.3.Miscellaneous Termination Provisions.

 

Executive, upon termination or expiration of employment for any reason, hereby
irrevocably promises to:

 

(a)            Return all property of the Teligent Companies in his possession
or within his custody and control wherever located immediately upon such
termination.

 

(b)            Participate in an exit interview with a designated person or
persons of Company if requested by Company.

 

(c)            Subject to obligations under applicable laws and regulations, not
publicly make any statements or comments that disparage the reputation of any of
the Teligent Companies or their senior officers or directors.

 

8.4. Release. Notwithstanding any other provision of this Agreement, the
payments and benefits described in Section 8.l (i) through (iii) are conditioned
on Executive's execution and delivery to the Company, within 60 days following
his cessation of employment, of a form of separation agreement containing a
general release of claims against the Company and its affiliates in a form to be
provided by the Company (the “Release”). If the 60-day period described in the
previous sentence begins in one taxable year and ends in a second taxable year
and if the cash payments and benefits described in Section 8.1 exceed the
limitations applicable to a “separation pay plan” under Treas. Reg. §
1.409A-l(b)(9)(iii), such payments and other rights shall not commence until the
second taxable year.

 



 

 

 

8.5. Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), to the extent subject thereto, and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. For purposes of this Agreement, all references to
''termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Treas. Reg.
§1.409A-l(h) after giving effect to the presumptions contained therein), and the
term “specified employee” means an individual determined by the Company to be a
specified employee under Treas. Reg. § 1.409A-l(i). If the termination giving
rise to the payments described in Section 8.1 is not a “separation from
service”, then the amounts otherwise payable pursuant to that section will
instead be deferred without interest and will not be paid until Executive
experiences a “separation from service”. If at the time of the Executive's
termination of employment, the Executive is a “specified employee,” as defined
below, any and all amounts payable under Section 8 on account of such separation
from service that constitute deferred compensation and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon the Executive's death; except (A) to
the extent of amounts that do not constitute a deferral of compensation within
the meaning of Treas. Reg.§ l.409A-l(b) (including without limitation by reason
of the safe harbor set forth in Treas. Reg. § 1.409A- l(b)(9)(iii), as
determined by the Company in its reasonable good faith discretion); (B) benefits
that qualify as excepted welfare benefits pursuant to Treas. Reg.§
1.409A-l(a)(5); or (C) other amounts or benefits that are not subject to the
requirements of Section 409A. To the maximum extent permitted under Section 409A
of the Code and its corresponding regulations, the cash severance benefits
payable under this Agreement are intended to meet the requirements of the
short-term deferral exemption under Section 409A of the Code and the “separation
pay exception” under Treas. Reg.§ l.409A-l(b)(9)(iii). For purposes of the
application of Treas. Reg. § l .409A-l(b)(4) (or any successor provision), each
payment in a series of payments will be deemed a separate payment. To the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, amounts reimbursable to the Executive under this Agreement shall be paid
to the Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in kind benefits provided to the Executive) during one year
may not affect amounts reimbursable or provided in any subsequent year.

 

9.REMEDIES

 

Executive acknowledges that the services to be rendered by him are of a special,
unique and extraordinary character and that it would be extremely difficult or
impracticable to replace such services, that the material provisions of this
Agreement are of crucial importance to the Company and that any damage caused by
the breach of Sections 6 or 7 of this Agreement would result in irreparable harm
to the business of the Company for which money damages alone would not be
adequate compensation. Accordingly, Executive agrees that if he violates
Sections 6 or 7 of this Agreement, the Company shall, in addition to any other
rights or remedies of the Company available at law, be entitled to equitable
relief in any court of competent jurisdiction, including, without limitation,
temporary injunction and permanent injunction.

 

10.WITHHOLDING

 

Each payment to Executive under this Agreement shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable laws
and regulations then in effect.

 

11.EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

 

11.1. General. Executive represents and warrants to the Company that the
execution of this Agreement and the performance of his duties as contemplated
hereunder do not conflict with any other agreement, law, rule, regulation, or
court order by which he is bound.

 



 

 

 

11.2. No Impairment. Executive represents and warrants that he is not subject to
any agreement or contract that would preclude or impair, in any way, his ability
to carry out his duties under this Agreement for the Company.

 

11.3. No Confidential Information. Executive has not removed from any prior
employer any confidential information.

 

11.4. No Restrictive Agreements. Executive represents and warrants that,
Executive has not heretofore entered into, has not been and is currently not
subject to the provisions of, any employment contract, sales and purchase
agreement or other agreement (whether oral or written) of any nature whatsoever
with any other organization, individual or business entity, which prevents or
restricts Executive from entering into this Agreement or performing his duties
hereunder, other than such contracts or agreements as Executive has heretofore
disclosed to Company in writing.

 

12.INTELLECTUAL PROPERTY AND OWNERSHIP OF BUSINESS

 

12.1. Ownership of Records. Executive agrees that all papers, documents,
records, business accounts, generated by Executive during the conduct of such
business or given to

 

Executive during and in the course of his employment with Company is the
exclusive property of the Company and shall remain with the Company upon
Executive's termination.

 

12.2. Intellectual Property. Executive further agrees to assign without further
consideration all intellectual property, including but not limited to
inventions, discoveries or any material produced by him during the course of his
employment hereunder (including modifications or refinements of such materials)
to the Company in their entirety. Such assignment and transfer is a complete and
total assignment and transfer of any right Executive may have in such
intellectual property and includes any patent, copyright, trade or service mark
or the right to obtain any such patent, copyright, trade or service mark, and
any trade secret rights in such material. This provision does not entitle
Executive to any additional compensation, with such compensation, if any, being
entirely within the discretion of Company.

 

13.ENTIRE AGREEMENT; NO AMENDMENT

 

No agreements or representations, oral or otherwise, express or implied, have
been made by either Party, with respect to Executive's employment by any
Teligent Company, that are not set forth expressly in this Employment Agreement.
This Agreement supersedes and cancels any other prior agreement relating to
Executive's employment by any Teligent Company, except that Executive shall
remain liable for any breaches of any provisions relating to restrictive
covenants (including non-solicitation, non-compete, non-hire) and
confidentiality contained in any such prior agreements. No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and signed by the Party against whom enforcement thereof is sought.

 



 

 

 

14.NOTICES

 

All notices, demands and requests of any kind which either Party may be required
or may desire to serve upon the other Party hereto in connection with this
Agreement shall be delivered only by courier or other means of personal service,
which provides written verification of receipt, or by registered or certified
mail return receipt requested (each, a “Notice”). Any such Notice delivered by
registered or certified mail shall be deposited in the United States mail with
postage thereon fully prepaid or ifby courier then deposited with the courier.
All Notices shall be addressed to the Parties to be served as follows:

 

(a) If to the Company, at the Company's address set forth on the first
page hereof.

 

(b) If to Executive, at Executive's address set forth on the first page hereof.

 

Either of the Parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other Party
given under this Section. All such notices, requests, demands, and other
communications shall be effective when received at the respective address set
forth above or as then in effect pursuant to any such change.

 

15. WAIVERS



 

No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

 

16.GOVERNING LAW

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

17.SEVERABILITY

 

The provisions of this Agreement are intended to be interpreted in a manner
which makes them valid, legal, and enforceable, in the event any provision of
this Agreement is found to be partially or wholly invalid, illegal or
unenforceable, such provision shall be modified or restricted to the extent and
in the manner necessary to render it valid, legal, and enforceable, it is
expressly understood and agreed between Executive and the Company that such
modification or restriction may be accomplished by mutual accord between the
Parties or, alternatively, by disposition of a court of law. If such provision
cannot under any circumstances be so modified or restricted, it shall be excised
from this Agreement without affecting the validity, legality or enforceability
of any of the remaining provisions.

 

18.ASSIGNMENT

 

Executive may not assign any rights (other than the right to receive income
hereunder) under this Agreement without the prior written consent of the
Company. This Agreement may be assigned without the consent of Executive to any
Teligent Company or any successor to all or substantially all of the assets of
the Company and this Agreement shall be binding upon and shall inure to the
benefit of the assignee hereof.

 



 

 

 

19.MISCELLANEOUS

 

For the avoidance of doubt, the provisions of sections 6, 7, 8, 16, 20 and any
other ongoing duties of the parties hereto shall survive termination or
expiration of this Agreement.

 

20.INDEMNIFICATION

 

The Company will indemnify Executive in accordance with the terms of the
Company's articles of incorporation and/or by-laws. Executive shall be covered
under any directors' and officers’ liability insurance policy then in effect for
the Company or any of its affiliates as to which Executive is serving as a
director or officer, which directors’ and officers’ policy shall include
employed lawyers coverage in normal and customary amounts.

 

21.COUNTERPARTS

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

22.HEADINGS

 

The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

23.CONSTRUCTION OF AGREEMENT

 

All Parties agree that this Agreement shall be construed in such a manner so as
not to favor one party or the other regardless of which party has drafted this
Agreement.

 



 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  TELIGENT, INC.

 

  By: /s/ Timothy B. Sawyer       Name: Timothy B. Sawyer   Title: President &
Chief Executive Officer
July 9, 2020

 

 

  EXECUTIVE

 

  By: /s/ Philip K. Yachmetz       Name: Philip K. Yachmetz   Date: July 10,
2020

 



 

 